Electronically Filed
                                                     Supreme Court
                                                     SCPW-11-0001018
                                                     25-JAN-2012
                                                     01:47 PM



                        NO. SCPW-11-0001018


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                   KEITH MURAUSKAS, Petitioner,


                                vs.


CIRCUIT COURT OF THE FIRST CIRCUIT, STATE OF HAWAI'I, Respondent.



                        ORIGINAL PROCEEDING


                              ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Upon consideration of petitioner Keith Murauskas'


petition for a writ of mandamus and the papers in support, it


appears that petitioner has no clear and indisputable right to


appeal to the circuit court pursuant to HRCP Rule 72 inasmuch as


there is no statute that provides a right of review in the


circuit court of a decision or action of the supreme court


clerk's office.   See HRCP Rule 72(a) ("Where a right of


redetermination or review in a circuit court is allowed by


statute, any person adversely affected by the decision, order or


action of a governmental official or body other than a court, may


appeal from such decision, order or action by filing a notice of

appeal in the circuit court having jurisdiction of the matter.")

(underscoring added).    Therefore, petitioner is not entitled to

mandamus relief.    See In re Disciplinary Bd. of Hawaii Supreme

Court, 91 Hawai'i 363, 368, 984 P.2d 688, 693 (1999) (Mandamus

relief is available to compel an official to perform a duty

allegedly owed to an individual only if the individual’s claim is

clear and certain, the official’s duty is ministerial and so

plainly prescribed as to be free from doubt, and no other remedy

is available.).    Accordingly,

          IT IS HEREBY ORDERED that the clerk of the appellate


court shall process the petition for a writ of mandamus without


payment of the filing fee.


          IT IS FURTHER ORDERED that the petition for a writ of


mandamus is denied.


          DATED: Honolulu, Hawai'i, January 25, 2012.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Simeon R. Acoba, Jr.

                                  /s/ James E. Duffy, Jr.

                                  /s/ Sabrina S. McKenna




                                    2